Exhibit 4.9 COMSTOCK RESOURCES, INC. and the Subsidiary Guarantors named herein 7¾% Convertible Secured PIK Notes due 2019 FIRST SUPPLEMENTAL INDENTURE DATED AS OF NOVEMBER 17, 2016 american stock transfer & trust company, llc, as Trustee This FIRST SUPPLEMENTAL INDENTURE, dated as of November 17, 2016 (this “Supplemental Indenture”) is among Comstock Resources, Inc., (the “Company”), each of the Subsidiary Guarantors (as defined in the Indenture referred to below) and American Stock Transfer & Trust Company, LLC, as Trustee. RECITALS WHEREAS, the Company, the Subsidiary Guarantors and the Trustee entered into an Indenture, dated as of September 6, 2016 (as heretofore amended, supplemented or otherwise modified, the “Indenture”), providing for the issuance of the Company’s 7¾% Convertible Secured PIK Notes due 2019 (the “Notes”) and the Additional Notes; WHEREAS, Section 9.01(a)(4) of the Indenture provides that the Company, the Subsidiary Guarantors and the Trustee may amend or supplement the Indenture, without the consent of the Holders of the Notes, to cure any ambiguity, correct or supplement any provision in the Indenture which may be inconsistent with any other provision of the Indenture, or to make any other provisions with respect to matters or questions arising under the Indenture, provided that such action does not adversely affect the interests of any Holder; and WHEREAS, all acts and things prescribed by the Indenture, by law and by the Certificate of Incorporation and the Bylaws (or comparable constituent documents) of the Company, of the Subsidiary Guarantors and of the Trustee necessary to make this Supplemental Indenture a valid instrument legally binding on the Company, the Subsidiary Guarantors and the Trustee, in accordance with its terms, have been duly done and performed.
